NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 23, 2016* 
                                  Decided June 24, 2016 
                                              
                                          Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       DIANE S. SYKES, Circuit Judge 

No. 16‐1078 
 
PAUL ANDRESS,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Eastern District of Wisconsin.
                                                   
      v.                                          No. 15‐CV‐423‐JPS 
                                                   
DAUBERT LAW FIRM, LLC, and                        J.P. Stadtmueller, 
MICHAEL A. STUELAND,                              Judge. 
      Defendants‐Appellees. 
 
                                        O R D E R 

        Paul Andress brought this suit against lawyer Michael Stueland and 
Daubert Law Firm claiming that the defendants violated several provisions of the Fair 
Debt Collection Practices Act, see 15 U.S.C. §§ 1692a–1692l, during state‐court litigation 
to collect a defaulted car loan. The district court dismissed some of the claims under the 
Rooker–Feldman doctrine for lack of subject‐matter jurisdiction, see D.C. Court of Appeals 
v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923), and the rest 

                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1078                                                                      Page 2 
 
for noncompliance with the pleading standards in Federal Rule of Civil Procedure 8. 
We agree with the court’s application of the Rooker–Feldman doctrine and also conclude 
that Andress has waived any challenge to the dismissal of his other claims. 

        Andress borrowed $33,120 from a bank to buy a pickup truck in 2011. Two years 
later the bank, asserting that Andress had fallen behind in his payments, sued him in 
Wisconsin state court to collect the debt. Andress did not defend the lawsuit, and in 
April 2014 the state court entered a default judgment in the amount of $32,019. Andress 
did not appeal that judgment or the denial of his later request to reopen the case. The 
bank, represented by Stueland, an attorney at Daubert Law Firm, then sought to enforce 
the judgment by securing two garnishment orders against Andress.   

        Andress responded with this suit in federal court asserting that the defendants 
had violated the FDCPA by (1) failing to serve him properly in the state‐court action, 
(2) initiating collection activities in state court despite knowing that evidence of a debt 
to the bank was lacking, (3) concealing the “true identity of the real party in interest” by 
not disclosing that the bank had been made whole through “default insurance” and 
reassignment of the loan, (4) calling him at his home and calling his employer despite 
his contrary instructions, and (5) yelling, screaming, and trying to intimidate him 
during telephone discussions about the defaulted loan.   

        The district court concluded that, because of the Rooker–Feldman doctrine, it 
lacked subject‐matter jurisdiction over the first three claims. Those claims, the court 
reasoned, essentially challenged the Wisconsin court’s judgment and garnishment 
orders. And the two remaining claims concerning unauthorized or abusive telephone 
calls, the court added, were too vague to satisfy the minimum pleading requirements of 
Rule 8. The court further noted that Stueland had not been properly served. The court 
gave Andress 30 days to amend his complaint to include greater detail and also to 
perfect service of process on Stueland, but Andress declined. Instead he moved for 
reconsideration, which was denied. The district court later dismissed the action after its 
deadline for amending the complaint had passed without further action by Andress.   

       On appeal Andress argues that his first three claims should not have been 
dismissed under the Rooker–Feldman doctrine because, he says, the injuries he asserts are 
independent of the state‐court judgment. The Rooker–Feldman doctrine deprives the 
lower federal courts of subject‐matter jurisdiction to review judgments entered by state 
courts in civil litigation. See Lance v. Dennis, 546 U.S. 459, 460 (2006); Exxon Mobil Corp. v. 
Saudi Basic Indus. Corp., 544 U.S. 280, 291–92 (2005). Thus, only the Supreme Court may 
hear “cases brought by state‐court losers complaining of injuries caused by state‐court 
No. 16‐1078                                                                           Page 3 
 
judgments.” Lance v. Dennis, 546 U.S. at 464 (quoting Exxon Mobil Corp., 544 U.S. at 284). 
To the extent that Andress’s first three claims even allege violations of the FDCPA, the 
district court correctly concluded that Rooker–Feldman divests it of jurisdiction to hear 
them. None of the alleged violations—that service in the state‐court proceeding was 
defective, that the defendants must have known that they would have lost the collection 
action (had Andress not defaulted), and that in the state court the defendants concealed 
the identity of the real party in interest—could have resulted in injury independent of 
the judgment or the subsequent garnishment orders. See Harold v. Steel, 773 F.3d 884, 
885 (7th Cir. 2014) (“No injury occurred until the state judge ruled against him.”); Kelley 
v. Med‐1 Solutions, LLC, 548 F.3d 600, 603 (7th Cir. 2008) (holding that Rooker–Feldman 
applies when injuries alleged—attorney fees—could not be analyzed without 
determining whether state court erred in granting fees). The district court thus correctly 
concluded that it did not have subject‐matter jurisdiction over his claims.   

        The last two counts in Andress’s complaint were dismissed as deficient under 
Rule 8 and for defective service on Stueland. Although Andress asks that this court 
allow him to reassert those claims in the district court, he has not challenged the district 
court’s reasons for dismissing them. Defendants argue that Andress has thus waived 
any argument that the district court erred in dismissing the claims, and Andress did not 
file a reply brief contesting that position. We agree with defendants that Andress has 
waived any contention that the dismissal of these two claims was improper.   

                                                                               AFFIRMED.